—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered November 5, 1998, convicting him of criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant contends, and the People correctly concede, that he was denied his right to a public trial (see, US Const 6th Amend; Civil Rights Law § 12; Judiciary Law § 4), because the trial court excluded his fiancée from the courtroom during the testimony of the undercover officer. At the hearing conducted pursuant to People v Hinton (31 NY2d 71, cert denied 410 US 911), the People failed to establish that the defendant’s fiancée posed a threat to the safety of the undercover officer, as there was no evidence that she either resided or worked in the neighborhood where the officer was actively engaged in buy- and-bust operations. As the closure order was broader than *401necessary and not supported by the record, the defendant is entitled to a new trial (see, People v Rentas, 253 AD2d 469; People v Vargas, 244 AD2d 367; People v Scott, 237 AD2d 544; People v Gayle, 237 AD2d 532; People v Pankey, 219 AD2d 737). Bracken, J. P., Santucci, McGinity and Feuerstein, JJ., concur.